B.J. MULLEN, Director, Bureau of Right of Way, Department ofTransportation
You have requested the opinion of this office on two questions relative to the use of ORAP funds. Specifically, you have asked whether such funds may be used for the planting of trees and shrubs for the beautification of state highways and whether such funds may be used to mark scenic easements for maintenance purposes.
Section 20.866 (2) (tp), Stats., authorizes state debt for recreational facilities and appropriates such debt funds or proceeds to the Department of Natural Resources. The expenditure of these state debt proceeds are subject to the provisions of secs. 23.30 and 23.31, Stats. Particularly relevant to this discussion is sec. 23.30 (1). Stats., which reads:
"Outdoor recreation program. (1) PURPOSE. The purpose of this section is to promote, encourage, coordinate and implement a comprehensive long-range plan to acquire, maintain and develop for public use those areas of the state best adapted to the development of a comprehensive system of state and local outdoor recreation facilities and services in all fields, including, without limitation because of enumeration, parks, forests, camping grounds, fishing and hunting grounds, related historical sites, highway scenic easements and local recreation programs, except spectator sports, and to facilitate and encourage the fullest public use thereof." *Page 136 
As can be seen from the above-quoted language, the purposes of this program are exceedingly broad and specifically include highway scenic easements.
Therefore, in my opinion, such funds may be properly used for the necessary marking of highway scenic easements.
The use of such funds for highway beautification by the planting of trees and shrubs is not as clear under sec. 23.30
(1), Stats. However, as stated previously, the subsection in question is exceedingly broad and specifically states that the program is not to be limited by the enumerated purposes.
Highway facilities are the keystone of the state's outdoor recreational program, and without such facilities the outdoor recreational program would not, for practical purposes, exist. It seems to me that highway facilities are absolutely essential to the success of the program and must be considered as a direct and integral part of the outdoor recreational program. Certainly, highway beautification immeasurably adds to the public's use and enjoyment of the outdoor recreational facilities.
Accordingly, I am of the opinion that under sec. 23.30, Stats., it would be proper for the Department of Natural Resources to consider the use of those funds appropriated by sec. 20.866 (2) (tp), Stats., for highway beautification.
RWW:CAB